Citation Nr: 1220698	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  99-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

2.  Entitlement to service connection for dysthesia of the right upper extremity.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to a separate disability rating for a service-connected thoracic spine disability.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.

6.  Entitlement to service connection for cerebrovascular disease.

7.  Entitlement to a disability rating in excess of 10 percent for service-connected restrictive lung disease.

8.  Whether there is clear and unmistakable error in a January 1981 rating decision denying service connection for allergic rhinitis and sinusitis.  

9.  Entitlement to special month compensation based on being housebound or having a permanent and total disability rating plus an additional 60 percent disability rating.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to January 1977. 

This matter again returns to the Board of Veterans' Appeals (Board) following a lengthy and complex procedural history which includes multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California along with multiple decisions of the Board.  A large number of issues have been addressed over the procedural history of this case until at present the only issue remaining for the Board to address on the merits is entitlement to TDIU.  

The Veteran originally filed a claim for entitlement to TDIU in October 1980.  A January 1981 RO rating decision, in part, denied entitlement to TDIU.  In February 1981, the Veteran's then representative filed a Notice of Disagreement with all issues denied by this rating decision.  However, the March 1981 Statement of the Case (SOC) only addressed the issue of entitlement to an increased disability rating for the Veteran's service-connected lumbar spine disability.  Accordingly, the issue of entitlement to TDIU dates back to the 1981 rating decision.  

In June 2009 the Board rendered a decision on the Veteran's claim with respect to the issue of entitlement to TDIU.  In March 2011 the United States Court of Appeals for Veterans Claims (Court) held, inter alia, that the Board incorrectly determined that the Veteran did not meet the rating requirements for consideration of a total rating based on individual employability, vacated the Board's decision, and remanded the case.  In September 2011, the Board remanded the issue of TDIU, among others, for additional development and adjudication.  The Board now proceeds with its review of the issue of entitlement to TDIU in the decision below.

The September 2011 Board remand also remanded the issues of entitlement to service connection for:  left-sided paralysis, and a dorsal (thoracic) spine disability.  A December 2011 rating decision granted service connection of a thoracic spine disability and rated it in conjunction with the Veteran's service-connected lumbar spine disability.  See, 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).  That rating decision also granted service connection for dysthesia of the left upper extremity, assigned an increased disability rating of 20 percent for sciatic neuritis of the left lower extremity and an earlier effective date of May 6, 1982 and assigned a 20 percent disability rating for sciatic neuritis, right lower extremity, effective October 28, 2011.  As service connection for neurologic manifestations of the Veteran's left upper and lower extremities has been established, the claim for service connection for "left-sided paralysis" is considered granted in full.  Accordingly, service connection for both disabilities claimed has been granted and the issues are no longer on appeal.  

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.  

The December 2011 RO rating decision also addressed numerous issues which had been raised by the Veteran but not previously adjudicated.  In January 2012, the Veteran submitted a Notice of Disagreement (NOD) with respect to many of the issues adjudicated in this rating decision.  Accordingly, all issues indicated above, with the exception of TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In the January 2012 NOD, the Veteran also raised some new issues.  Specifically he raised the issues of entitlement to service connection for:  a left knee disability, claimed as Osgood-Schlatter's disease; and, bilateral tinnitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The single issue of TDIU remaining on appeal dates back to a 1981 rating decision because the issue was inadvertently left off of the March 1981 SOC.  However, the Veteran has only been actively pursuing the present appeal since a 1998 rating decision.  The Board acknowledges that the ultimate resolution of these appeals dating from a 1998 rating decision until the present Board decision in 2012 is unacceptably long.  However, some of the delay is the result of VA's efforts to address and respond to the Veteran's submission of multiple, duplicate, copies of evidence and argument which have swelled the claims file to a size of seven volumes.  He has submitted claims and argument which assert a claim for every symptom, or defect, mentioned despite the fact that service connection has already been established and multiple disability ratings under different Diagnostic Codes would ultimately result in impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.25. 

For example, the Veteran's primary disability is degenerative disc disease of the lumbosacral spine, which is assigned the maximum disability rating of 60 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  At times the Veteran has asserted that he warrants the assignment of the maximum disability rating for each individual vertebra.  He has also asserted that he is entitled to an additional 10 percent disability rating for "demonstrable deformity of the vertebral body," pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 (1998), despite that fact that this Diagnostic Code is used to rate residuals of fractures of the vertebra which have never been established.  Moreover, the Veteran's receipt of the maximum disability rating of 60 percent for lumbosacral degenerative disc disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998) contemplates his neurologic symptoms.  In addition, he is presently being assigned separate disability ratings for neurologic symptoms in some of his extremities pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 8521 (2011).

As of the date of this Board decision, the Veteran is assigned a 100 percent combined disability rating for his service-connected disabilities effective from September 1998.  Yet, he continues to assert appeals and claims for disabilities which appear grossly disproportionate to the level of injury incurred during service.  


FINDINGS OF FACT

1.  The Veteran is service-connected for multiple disabilities.  At present he is in receipt of compensation for: degenerative disc disease of the lumbar spine at a 60 percent rating; headaches at a 50 percent rating; hypertensive heart disease at a 30 percent rating; a psychiatric disability at a 30 percent rating; sciatic neuritis of the left lower extremity at a 20 percent rating; dysthesia of the left upper extremity at a 20 percent rating; sciatic neuritis of the right lower extremity at a 20 percent rating; degenerative disc disease of the cervical spine at a 10 percent rating; hypertension at a 10 percent rating; osteoarthritis of the right knee at a 10 percent rating; restrictive lung disease at a 10 percent rating; and pseudofolliculitis barbae at a noncompensable (0%) rating.  

2.  The Veteran's combined schedular disability ratings are: noncompensable (0%) from November 1978 to August 12, 1980; 40 percent from August 12, 1980 to May 6, 1982; 50 percent from May 6, 1982 to September 26, 1997; 90 percent from September 26, 1997 to September 15, 1998; and 100 percent thereafter.  

3.  The Veteran has been in receipt of a 100 percent combined schedular disability rating effective since September 15, 1998.

4.  A decision by the Social Security Administration (SSA) indicates that the Veteran was found unable to work effective in September 2002.

5.  Evidence from the Office of Personnel Management (OPM) indicates that he was approved for disability retirement in May 2003.  

6.  The evidence establishes that the Veteran was fully employed for the period of time prior to September 15, 1998.


CONCLUSION OF LAW

The criteria for assignment of a TDIU rating, for any period of time covered by this appeal, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  

Because the appeal for TDIU stems from a 1981 rating decision, the Veteran could not have been provided the required notice prior to the initial unfavorable adjudication.  Nevertheless, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Veteran was provided the required notice in May 2006 SOC which satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This issue has been subsequently readjudicated on multiple occasions.  Moreover, the Veteran failed to raise the issue of inadequate notice or assistance before the Court, and no finding of inadequate notice or assistance was made in the March 2011 Court decision which specifically addressed the issue of TDIU.  Accordingly, the Board finds that the Veteran has waived any error in the content and timing of these notices.  

The Veteran's service treatment records, VA medical treatment records, private medical treatment records, Social Security Records, and some employment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations of the Veteran have been conducted.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 3.341(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Compensation ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

In an August 1980 written statement, contained in volume one of the claims file, the Veteran stated "at this time I am requesting 100% disability  . . ."  In a letter received in February 1981 he further contended that he was "totally disabled."  On a VA Form 9 received in March 1981 he stated "I cannot work because of severe sciatic nerve pain . . ."  On a VA Form 9 dated April 1981 he stated "I have been totally disabled since August 12, 1980.  My back collapsed from a sciatic nerve condition since 1974 in service."  

The Veteran is service-connected for multiple disabilities.  At present he is in receipt of compensation for: degenerative disc disease of the lumbar spine at a 60 percent rating; headaches at a 50 percent rating; hypertensive heart disease at a 30 percent rating; a psychiatric disability at a 30 percent rating; sciatic neuritis of the left lower extremity at a 20 percent rating; dysthesia of the left upper extremity at a 20 percent rating; sciatic neuritis of the right lower extremity at a 20 percent rating; degenerative disc disease of the cervical spine at a 10 percent rating; hypertension at a 10 percent rating; osteoarthritis of the right knee at a 10 percent rating; restrictive lung disease at a 10 percent rating; and pseudofolliculitis barbae at a noncompensable (0%) rating.  

As a result of the above assigned disability ratings for his service-connected disabilities the Veteran has a combined schedular disability rating of 100 percent effective September 15, 1998.  Because he has a combined total schedular disability rating dating from September 1998 to the present, entitlement to TDIU is not warranted during that period of time.  38 C.F.R. § 4.16(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008).   

The Veteran's claim for TDIU has been pending since the August 1980 letter where he stated that "I am requesting 100 percent disability."  Accordingly, the Board must consider whether TDIU was warranted for the period of time from August 1980 until a 100 percent schedular disability rating was assigned in September 1998.  During the period of time at issue, the Veteran's combined schedular disability ratings were: 40 percent from August 12, 1980 to May 6, 1982; 50 percent from May 6, 1982 to September 26, 1997; 90 percent from September 26, 1997 to September 15, 1998.

A November 2003 decision from SSA indicates that the Veteran was found was found unable to work, and eligible for disability benefits effective September 2002.  

Evidence from the OPM indicates that the Veteran was a civilian Defense Department employee, with duties as a contract administrator.  His service computation date is indicated as being November 1983.  This evidence establishes that the Veteran held this position of continued full-time employment from November 1983 until May 2003 when his application for disability retirement was approved by OPM.  The Veteran himself acknowledges in correspondence, and his submission of this evidence, that he ceased full-time employment because of his disabilities in May 2003.  

A June 1978 VA Compensation and Pension examination report indicated that the Veteran was a student in college.  At a December 1980 VA examination, he reported that he was employed as an accountant from December 1979 to October 1980 and that he had not been working since October 1980. 

A December 1980 letter from a private physician indicated treatment for various nonservice-connected medical conditions, but did not indicate that the Veteran was unemployable.  

A February 1981 VA outpatient mental health treatment record reveals that the Veteran reported complaints of anxiety and depression secondary to his reported symptoms of low back pain.  He reported at that time that he was unemployed and supported by his parents, but that he was living in his own apartment.  When offered treatment he indicated that he did not want any mental health treatment but that he just wanted 100 percent disability benefits and his pain medication.  

VA outpatient treatment records dated in 1981 reveal that he was seen for complaints of low back pain.  A July 1981 letter from a private physician indicated treatment of the Veteran in November 1980 for back pain and slightly elevated lipid levels.  No mention of the Veteran's employment status was indicated.  

In May 1982, a VA Compensation and Pension examination of the Veteran was conducted with respect to his claim for an increased rating for his service-connected lumbar spine disability.  At that time he reported that he had not worked since 1980 because of his back pain.  However, he also indicated that he was taking courses at a university.   

The evidence establishes that the Veteran has a combined schedular disability rating of 100 percent effective September 15, 1998; he cannot be granted TDIU for this period of time.  The evidence also establishes that the Veteran was employed full-time for a period of almost 20 years from November 1983 to May 2003.  He was also employed as an accountant from December 1979 to October 1980.  

While he was apparently not employed from October 1980 until November 1983, the evidence does not establish that  the Veteran was unemployable by reason of service-connected disabilities.  He asserts his service-connected low back pain made it impossible for him to sit for long periods of time to maintain employment.  However, the evidence establishes that he attended university classes during this period of time, an activity which clearly required sitting for prolonged periods of time.  Moreover, the evidence establishes that he subsequently was employed full-time for almost two decades as a federal contracting officer; again this is a job which requires sitting for prolonged periods of time.  The only credible evidence of interference with employment is contained in March 2003 OPM letter which indicates that the Veteran began taking excessive leave beginning in December 2002, a period of time for which he is already assigned a 100 percent disability rating.  

The Veteran has made numerous assertions of record that his service-connected disabilities rendered him unemployable, thus warranting the award of TDIU.  While he is service-connected for a large number of disabilities, his primary disability is degenerative disc disease of the lumbar spine.  His primary assertion over the years is that his service-connected low back pain rendered him unemployable because he could not sit for prolonged periods of time.  This assertion lacks credibility in light of the recent evidence which establishes that he worked for almost two decades as a federal contracting officer.  

Whether mentioned specifically in this decision or not, the Board has reviewed and considered all the evidence of record contained in the Veteran's extensive claims file, including recently added medical evidence contained in the Virtual VA paperless claims processing system.  The Board has considered the Veteran's claim for TDIU under the provisions of 38 C.F.R. §§ 4.16(a),(b) as required by the Court.  He cannot receive TDIU for the period of time subsequent to September 1998 as he is receiving a 100 percent combined schedular disability rating.  Prior to that period of time, and regardless of whether the Veteran did, or did not, meet the disability percentage criteria set forth at 38 C.F.R. § 4.16(a), there is no credible evidence that he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved; and entitlement to TDIU is not warranted for any period of time covered by this appeal.

ORDER

Entitlement to TDIU is denied.  


REMAND

A December 2011 rating decision addressed numerous issues which had been raised by the Veteran but not previously adjudicated.  In January 2012, the Veteran submitted a NOD with respect to many of the issues adjudicated in this rating decision.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). Thus, those issues are remanded for issuance of an SOC and to give the Veteran the opportunity to complete an appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238   (1999). 

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case which addresses the following issues:

1.  Entitlement to service connection for dysthesia of the right upper extremity

2.  Entitlement to service connection for a prostate disability. 

3.  Entitlement to a separate disability rating for a service-connected thoracic spine disability.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.

5.  Entitlement to service connection for cerebrovascular disease.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected restrictive lung disease.

7.  Whether there is clear and unmistakable error in a January 1981 rating decision denying service connection for allergic rhinitis and sinusitis.

8.  Entitlement to special month compensation based on being housebound or having a permanent and total disability rating plus an additional 60 percent disability rating.  

If, and only if, the benefits claimed remain denied, and an appeal is perfected by a timely filed substantive appeal, should the issue(s) be certified to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


